PER CURIAM.
Richard Coratello appeals a post-conviction circuit court order which denied his habeas corpus petition, his separate petition alleging ineffective assistance of counsel, and which struck or dismissed his three motions for post-conviction relief with leave to amend by August 1, 2014. We affirm the denial of the two petitions without the need for discussion, as they are clearly without merit.
The balance of the circuit court’s order striking or dismissing the three motions for post-conviction relief with leave to amend is non-fínal and non-appealable at this time. We therefore dismiss this portion of the appeal without prejudice since the order provides that Coratello has until August 1, 2014 in which to file a single, amended motion for post-conviction relief. If he fails to do so, the circuit court may enter a final order disposing of his earlier filed motions for post-conviction relief, which would be appealable to this court. Farnworth v. State, 34 So.3d 251 (Fla. 4th DCA 2010). Should Coratello timely file an amended motion, the trial court’s final order on the amended motion would likewise be appealable.
Affirmed in part, dismissed in part, without prejudice.
DAMOORGIAN, C.J., WARNER and LEVINE, JJ., concur.